Exhibit 10(xxvii)

 

AMENDMENT TO THE

C.I.S. TECHNOLOGIES, INC. HCC MANAGEMENT STOCK OPTION PLAN

 

December 19, 2000

 

Section 3(b) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:

 

3(b) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of a participant under the Plan, then the Committee shall make such
equitable changes or adjustments as it deems necessary or appropriate to any or
all of (i) the number and kind of stock or other securities that may thereafter
be issued in connection with the Plan (including without limitation the
limitations set forth in Section 3(a) above), (ii) the number and kind of stock
or other securities issuable in respect of outstanding Options, and (iii) the
exercise price or purchase price relating to any Option.

 

The undersigned certifies this to be a correct copy of the Amendment to the Plan
as adopted by the Board of Directors of the Company on December 19, 2000.

 

NDCHealth Corporation By:  

/s/    Christine Rumsey

--------------------------------------------------------------------------------

    Christine Rumsey     Executive Vice President Human Resources